Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 1 of 18




                                  Exhibit B
                   (ADT’s Proposed Confidentiality and Protective Order)
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 2 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  No. 9:18-cv-80283-Dimitrouleas

      ADT LLC & ADT US HOLDINGS, INC.,

             Plaintiffs,

                     v.

      NORTHSTAR ALARM SERVICES LLC
      & VISION SECURITY, LLC,

            Defendants.
      _______________________________________/


                       CONFIDENTIALITY AND PROTECTIVE ORDER

             THIS CAUSE is before the Court by stipulation of the parties; and the Court,

      having reviewed the stipulation and being otherwise duly advised in the premises, hereby

      enters the following Protective and Confidentiality Order:

      PART ONE: PURPOSES AND LIMITATIONS

             Disclosure and discovery in this action are likely to require production of

      confidential, proprietary, or private information for which special protection from public

      disclosure and from use for any purpose other than prosecuting this litigation may be

      warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the

      following Stipulated Protective Order. The parties acknowledge that this Order does not

      confer blanket protections on all disclosures or responses to discovery and that the

      protection it affords from public disclosure and use extends only to the limited

      information or items that are entitled to confidential treatment under the applicable legal

      principles. The parties further acknowledge, as set forth in Section 13.3 below, that this




                                                  1
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 3 of 18



      Stipulated Protective Order does not entitle them to file confidential information under

      seal without compliance with Local Rule 5.4, which states the procedures that must be

      followed and the standards that will be applied when a party seeks permission from the

      Court to file material under seal.

      PART TWO: DEFINITIONS

             2.1     Challenging Party: A Party or Non-Party that challenges the designation

      of information or items under this Order.

             2.2     “CONFIDENTIAL” information or items: Information (regardless of how

      it is generated, stored or maintained) or tangible things that qualify for protection under

      Federal Rule of Civil Procedure 26(c).

             2.3     Designating Party: A Party or Non-Party that designates information or

      items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”

      and “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

             2.4     Disclosure or Discovery Material: All items or information, regardless of

      the medium or manner in which it is generated, stored, or maintained (including, among

      other things, testimony, transcripts, and tangible things), that are produced or generated in

      disclosures or responses to discovery in this matter.

             2.5     Expert: A person or entity with specialized knowledge or experience in a

      matter pertinent to the litigation who has been retained by a Party or its counsel to serve

      as an expert witness or as a consultant in this action. “Expert” shall specifically include

      electronic discovery vendors.

             2.6     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”: Extremely

      sensitive “Confidential Information or Items,” disclosure of which to another Party or




                                                   2
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 4 of 18



      Non-Party would create a substantial risk of serious harm that could not be avoided by

      less restrictive means.

              2.7        House Counsel: Attorneys who are employees of a party to this action.

      House Counsel does not include Outside Counsel of Record or any other outside counsel.

              2.8        Non-Party: Any natural person, partnership, corporation, association, or

      other legal entity not named as a Party to this action.

              2.9        Outside Counsel of Record: Attorneys who are not employees of a party

      to this action but are retained to represent or advise a party to this action and have

      appeared in this action on behalf of that party or are affiliated with a law firm which has

      appeared on behalf of that party.

              2.10       Party: Any party to this action, including all of its officers, directors,

      employees, consultants, retained experts, and Outside Counsel of Record (and their

      support staffs).

              2.11       Producing Party:    A Party or Non-Party that produces Disclosure or

      Discovery Material in this action.

              2.12       Professional Vendors: Persons or entities that provide litigation support

      services      (e.g.,   photocopying,   videotaping,   translating,   preparing   exhibits   or

      demonstrations, and organizing, storing, or retrieving data in any form or medium) and

      their employees and subcontractors.

              2.13       Protected Material: Any Disclosure or Discovery Material that is

      designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

      EYES ONLY.”




                                                      3
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 5 of 18



             2.14    Receiving Party: A Party that receives Disclosure or Discovery Material

      from a Producing Party.

      PART THREE: SCOPE

             3.1     The protections conferred by this Stipulation and Order cover not only

      Protected Material (as defined above), but also (a) any information copied or extracted

      from Protected Material; (b) all copies, excerpts, summaries, or compilations of Protected

      Material; and (c) any testimony, conversations, or presentations by Parties or their

      counsel that might reveal Protected Material.

             3.2     The protections conferred by this Stipulation and Order do not cover the

      following information: (a) any information that is in the public domain at the time of

      disclosure to a Receiving Party or becomes part of the public domain after its disclosure

      to a Receiving Party as a result of publication not involving a violation of this Order; and

      (b) any information known to the Receiving Party prior to the disclosure or obtained by

      the Receiving Party after the disclosure from a source who obtained the information

      lawfully and under no obligation of confidentiality to the Designating Party.

      PART FOUR: DURATION

             Even after final disposition of this litigation, the confidentiality obligations

      imposed by this Order shall remain in effect until a Designating Party agrees otherwise in

      writing or a court order otherwise directs. Final disposition shall be deemed to be the

      later of (1) dismissal of all claims and defenses in this action, with or without prejudice;

      and (2) final judgment herein after the completion and exhaustion of all appeals,

      rehearings, remands, trials, or reviews of this action, including the time limits for filing

      any motions or applications for extension of time pursuant to applicable law.




                                                   4
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 6 of 18



      PART FIVE: DESIGNATING PROTECTED MATERIAL

             5.1     Exercise of Restraint and Care in Designating Material for Protection.

      Each Party or Non-Party that designates information or items for protection under this

      Order must take care to limit any such designation to specific material that qualifies

      under the appropriate standards. If it comes to a Designating Party’s attention that

      information or items that it designated for protection do not qualify for protection, that

      Designating Party must promptly notify all other Parties that it is withdrawing the

      mistaken designation.

             5.2     Manner and Timing of Designations. Except as otherwise provided in this

      Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that

      qualifies for protection under this Order must be clearly so designated before the material

      is disclosed or produced. Designation in conformity with this Order requires:

             (a)     For documents (excluding transcripts), the Producing Party must affix the

      legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

      ONLY” to each page that contains protected material. If only a portion or portions of the

      material on a page qualifies for protection, the Producing Party also must clearly identify

      the protected portion(s) (e.g., by making appropriate markings in the margins).

             (b)     For testimony given in deposition or in other pretrial or trial proceedings,

      the Designating Party shall try to identify on the record, before the close of the

      deposition, hearing, or other proceeding, all protected testimony and specify the level of

      protection being asserted. However, whether designated as such at the deposition or

      not, all designations of “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL –

      ATTORNEYS’ EYES ONLY” must be made within 10 days of receipt of a deposition




                                                  5
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 7 of 18



      transcript. If the transcript has not been designated as “CONFIDENTIAL” or “HIGHLY

      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” within the ten days following receipt

      of the transcript, except upon stipulation by the parties or Court order, the transcript shall

      no longer be considered “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

      ATTORNEYS’ EYES ONLY.”

             Parties shall give all other Parties and Designating Parties reasonable notice if

      they reasonably expect a public hearing or other public proceeding to include Protected

      Material so that such other parties can ensure that only authorized individuals who have

      signed the “Undertaking to Abide by Agreed Confidentiality Order” (Exhibit A) are

      present at those proceedings. The use of a document as an exhibit at a deposition shall not

      in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

      — ATTORNEYS’ EYES ONLY.”

             Transcripts containing Protected Material shall have a notation on the title page

      that the transcript contains Protected Material. Any transcript that is prepared before the

      expiration of the 10 court day period for designation shall be treated during that period as

      if it had been designated “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY”

      in its entirety unless otherwise agreed. After the expiration of that period, the transcript

      shall be treated only as actually designated.

             (c)     For information produced in other than documentary form, and for any

      other tangible items, the Producing Party shall affix in a prominent place on the exterior

      of the container or containers in which the information or item is stored the legend

      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

      If only a portion or portions of the information or item warrant protection, the Producing




                                                      6
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 8 of 18



      Party, to the extent practicable, shall identify the protected portion(s). To the extent that

      matter stored or recorded in the form of electronic or magnetic media (including

      information, databases or programs stored on computers, disks, networks or tapes) is

      produced in such form, the Producing Party may designate such matter as

      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

      by cover letter referring to such matter and specifically identifying what portions of such

      matter are being designated as such.

             5.3     Inadvertent Failures to Designate.       If timely corrected, an inadvertent

      failure to designate qualified information or items does not, standing alone, waive the

      Designating Party’s right to secure protection under this Order for such material. Upon

      timely correction of a designation, the Receiving Party must make reasonable efforts to

      assure that the material is treated in accordance with the provisions of this Order.

             5.4     If Discovery Materials that are produced by Non-Parties are deemed to be

      confidential by any Party to this lawsuit, that Party shall inform the Receiving Party in

      writing of the confidentiality of those Discovery Materials, by a letter to counsel for the

      Receiving Party which references this Order. With respect to deposition, hearing and

      trial testimony by a Non-Party, a Party may invoke confidentiality under this Order in

      accordance with the provisions of Section 5.3(b), above.

      PART SIX: CHALLENGING CONFIDENTIALITY DESIGNATIONS

             6.1     Timing of Challenges.        Any Party or Non-Party may challenge a

      designation of confidentiality at any time. Unless a prompt challenge to a Designating

      Party’s confidentiality designation is necessary to avoid foreseeable, substantial

      unfairness, unnecessary economic burdens, or a significant disruption or delay of the




                                                    7
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 9 of 18



      litigation, a Party does not waive its right to challenge a confidentiality designation by

      electing not to mount a challenge promptly after the original designation is disclosed.

             6.2     Meet and Confer.       The Challenging Party shall initiate the dispute

      resolution process by providing written notice of each designation it is challenging and

      describing the basis for each challenge.      The parties shall attempt to resolve each

      challenge in good faith and must confer within 10 days of the date of service of notice.

      In conferring, the Challenging Party must explain the basis for its belief that the

      confidentiality designation was not proper and must give the Designating Party an

      opportunity to review the designated material, to reconsider the circumstances, and, if no

      change in designation is offered, to explain the basis for the chosen designation. A

      Challenging Party may proceed to the next stage of the challenge process only if it has

      engaged in this meet and confer process first or establishes that the Designating Party is

      unwilling to participate in the meet and confer process in a timely manner.

             6.3     Judicial Intervention. The burden of persuasion in any challenge to a

      confidentiality designation shall be on the Designating Party. Frivolous challenges, and

      those made for an improper purpose, may expose the Challenging Party to sanctions. All

      parties shall continue to afford the material in question the level of protection to which it

      is entitled under the Producing Party’s designation until the court rules on the challenge.

      PART SEVEN: ACCESS TO AND USE OF PROTECTED MATERIAL

             7.1     Basic Principles. A Receiving Party may use Protected Material that is

      disclosed or produced by another Party or by a Non-Party in connection with this case

      only for prosecuting, defending, or attempting to settle this litigation. Such Protected

      Material may be disclosed only to the categories of persons and under the conditions




                                                   8
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 10 of 18



       described in this Order. When the litigation has been terminated, a Receiving Party must

       comply with the provisions of Part Fourteen below. Protected Material must be stored

       and maintained by Outside Counsel of Record of a Receiving Party or an expert retained

       by Outside Counsel of Record of a Receiving Party for the purposes of this litigation at a

       location and in a secure manner that ensures that access is limited to the persons

       authorized under this Order.

              7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

       ordered by the court or permitted in writing by the Designating Party, a Receiving Party

       may disclose any information or item designated “CONFIDENTIAL” only to:

              (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

       employees of said Outside Counsel of Record to whom it is reasonably necessary to

       disclose the information for this litigation;

              (b)     the officers, directors, and employees (including House Counsel) of the

       Receiving Party to whom disclosure is reasonably necessary for this litigation and who

       have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

              (c)      experts (as defined in this Order) of the Receiving Party to whom

       disclosure is reasonably necessary for this litigation and who have signed the

       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A ;

              (d)     insurers    of   the   Receiving     Party   and   who   have   signed   the

       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;

              (e)     the court and its personnel;

              (f)     court reporters and their staff, professional jury or trial consultants, mock

       jurors, and Professional Vendors to whom disclosure is reasonably necessary for this




                                                       9
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 11 of 18



       litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

       (Exhibit A);

              (g)      during their depositions, witnesses in the action to whom disclosure is

       reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

       Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the

       court. Protected Material revealed in deposition testimony or exhibits to depositions may

       not be disclosed to anyone except as permitted under this Stipulated Protective Order;

       and

              (h)      the author or recipient of a document containing the information or a

       custodian who otherwise possessed the information.

              7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

       Information or Items. Unless otherwise ordered by the court or permitted in writing by

       the Designating Party, a Receiving Party may disclose any information or item

       designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

              (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as

       employees of said Outside Counsel of Record to whom it is reasonably necessary to

       disclose the information for this litigation;

              (b)      ADT in-house attorneys Dan McGrath, Lee Jackson, and Frank Cona, and

       NorthStar in-house attorney Jared Parrish. In addition, ADT may provide documents

       designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to in-house

       paralegal Marcia Gold so that she may retrieve, collate, or otherwise process such

       documents at the request and under the supervision of the designated ADT in-house

       attorneys.In addition, ADT may provide NorthStar customer names from documents




                                                       10
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 12 of 18



       designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to in-house

       paralegal Marcia Gold so that she may cross-reference those names against ADT’s

       customer database to determine whether any of the identified NorthStar customers are or

       were ADT customers.       The individuals identified in this Section 7.3(b) will use

       information contained in any materials designated as “HIGHLY CONFIDENTIAL –

       ATTORNEYS’ EYES ONLY” produced by either Party only to assist in the prosecution

       of a Party’s claims or the defense of any claims against a Party, and not for business

       purpose.

              (c)     Counsel for the Receiving Party’s insurance carrier (1) to whom

       disclosure is reasonably necessary for this litigation, and (2) who have signed the

       “Acknowledgment and Agreement to Be Bound” (Exhibit A);

              (d)     Experts of the Receiving Party (1) to whom disclosure is reasonably

       necessary for this litigation, and (2) who have signed the “Acknowledgment and

       Agreement to Be Bound” (Exhibit A);

              (e)     the Court and its personnel;

              (f)     court reporters and their staff, professional jury or trial consultants, and

       Professional Vendors to whom disclosure is reasonably necessary for this litigation and

       who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

              (g)     the author or recipient of a document containing the information, a

       custodian who otherwise possessed the information, or any officer or representative of

       the party that produced the information.




                                                     11
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 13 of 18



       PART EIGHT: PROTECTED MATERIAL SUBPOENAED OR ORDERED
       PRODUCED IN OTHER LITIGATION

              If a Party is served with a subpoena or a court order issued in other litigation that

       compels disclosure of any information or items designated in this action as

       “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”

       that Party must:

              (a)     promptly notify in writing the Designating Party. Such notification shall

       include a copy of the subpoena or court order;

              (b)     promptly notify in writing the party who caused the subpoena or order to

       issue in the other litigation that some or all of the material covered by the subpoena or

       order is subject to this Protective Order. Such notification shall include a copy of this

       Stipulated Protective Order; and

              (c)     cooperate with respect to all reasonable procedures sought to be pursued

       by the Designating Party whose Protected Material may be affected. If the Designating

       Party timely seeks a protective order, the Party served with the Subpoena or court order

       shall not produce any information designated in this action as “CONFIDENTIAL” or

       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by

       the court from which the subpoena or order issued, unless the Party has obtained the

       Designating Party’s permission.      The Designating Party shall bear the burden and

       expense of seeking protection in that court of its confidential material, and nothing in

       these provisions may be construed as authorizing or encouraging a Receiving Party in

       this action to disobey a lawful directive from another court.




                                                    12
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 14 of 18



       PART NINE: A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
       PRODUCED IN THIS LITIGATION

              To facilitate the disclosure of confidential information, the parties may by consent

       agree that production of Non-Party materials deemed by the Non-Party to be confidential

       may be designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

       ATTORNEYS’ EYES ONLY,” provided that the Non-Party agrees to submit to the

       Court’s jurisdiction and to be bound by the terms and conditions of this Order. Nothing

       in this provision may be construed as relieving a Party from producing responsive

       documents in its possession or control pursuant to an appropriate discovery request, nor

       may it be construed as prohibiting a Non-Party from seeking a protective order or any

       other legal protections otherwise available to it.

       PART TEN: UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

       Protected Material to any person or in any circumstance not authorized under this Order,

       it must immediately (a) notify in writing the Designating Party of the unauthorized

       disclosures; (b) use its best efforts to retrieve all unauthorized copies of the Protected

       Material; (c) inform the person or persons to whom unauthorized disclosures were made

       of all the terms of this Order; and (d) request such person or persons to execute the

       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

       PART ELEVEN:  INADVERTENT PRODUCTION OF PRIVILEGED OR
       OTHERWISE PROTECTED MATERIAL

              When a Producing Party gives notice to Receiving Parties that certain

       inadvertently produced material is subject to a claim of privilege or other protection, the




                                                     13
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 15 of 18



       obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure

       26(b)(5)(B).

              Nothing herein shall prevent the Receiving Party from challenging the propriety of

       the privilege or protection claimed by promptly filing an appropriate motion with the

       Court, but the Receiving Party shall not challenge the propriety of the privilege or

       protection claimed on the grounds that the privilege or protection was waived by

       inadvertent production of the documents. If no such challenge is brought, or if any such

       challenge is unsuccessful, no use shall be made of such documents during deposition or in

       any proceeding before the Court, nor shall they be shown to anyone who was not given

       access to them prior to the request to return such documents, and the Receiving Party

       shall promptly confirm in writing that any analyses, memoranda or notes which were

       internally generated based upon such inadvertently produced information have been

       destroyed.

       PART TWELVE:                NON-DISCLOSURE            OF     PRIVATE        CUSTOMER
       INFORMATION

              Information possessed by any party that may through disclosure violate, infringe

       upon or affect its customers’ right to privacy or security (hereafter “Private Customer

       Information”) may be withheld by that party and redacted from any documents produced.

       Private Customer Information includes a customer’s alarm panel location, alarm

       passcode, Social Security Number, bank account information, and credit card

       information. In the event Private Customer Information is redacted from any documents

       produced, the producing party shall, in lieu of a privilege log, at the time of production

       give written notice identifying the documents from which such information was redacted

       and the type of information redacted.


                                                   14
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 16 of 18



       PART THIRTEEN: MISCELLANEOUS

              13.1    Right to Further Relief. Nothing in this Order abridges the right of any

       person to seek its modification by the court in the future.

              13.2    Right to Assert Other Objections. By stipulating to the entry of this

       Protective Order, no Party waives any right it otherwise would have to object to

       disclosing or producing any information or item on any ground not addressed in this

       Stipulated Protective Order. Similarly, no Party waives any right to object on any ground

       to use in evidence of any of the material covered by this Protective Order.

              13.3    Filing Protected Material. Absent written permission of the Designating

       Party, or a court order secured after appropriate notice to all interested persons, a Party

       may not file any Protected Material in the public record in this action. A Party that seeks

       to file under seal any Protected Material must comply with Local Rule 5.4.

       PART FOURTEEN: FINAL DISPOSITION

              Within 60 days after the final disposition of this action, as defined in paragraph 4,

       each Receiving Party must return all Protected Material to the Producing Party or destroy

       such material. As used in this subdivision, “all Protected Material” includes all copies,

       abstracts, compilations, summaries, and any other format reproducing or capturing any of

       the Protected Material. Whether the Protected Material is returned or destroyed, the

       Receiving Party must submit a written certification to the Producing Party (and, if not the

       same person or entity, to the Designating Party) by the 60 day deadline that (1) confirms

       that all the Protected Material was returned or destroyed and (2) affirms that the

       Receiving Party has not retained any copies, abstracts, compilations, summaries or any

       other format reproducing or capturing any of the Protected Material. Notwithstanding




                                                    15
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 17 of 18



       this provision, Outside Counsel of Record are entitled to retain an archival copy of all

       pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

       correspondence, deposition and trial exhibits, expert reports, attorney work product, and

       consultant and expert work product, even if such materials contain Protected Material.

       Any such archival copies that contain or constitute Protected Material remain subject to

       this Protective Order as set forth in Part Four above.

              DONE AND ORDERED in Chambers in West Palm Beach, Florida, this ____

       day of December, 2018.



                                             ________________________________________
                                              United States District Judge




                                                    16
Case 9:18-cv-80283-WPD Document 59-2 Entered on FLSD Docket 12/20/2018 Page 18 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   No. 9:18-cv-80283-Dimitrouleas

       ADT LLC & ADT US HOLDINGS, INC.,

               Plaintiffs,

                       v.

       NORTHSTAR ALARM SERVICES LLC
       & VISION SECURITY, LLC,

               Defendants.
                         _______________________________________ /
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

               The undersigned has read the Stipulated Protective Order entered in this case,
       understands its terms, and agrees to be bound by them. The undersigned understands that
       the terms of the Stipulated Protective Order obligate him/her to use materials designated
       as Confidential or Confidential – Attorneys’ Eyes Only in accordance with the Stipulated
       Protective Order solely for the purposes of the above-captioned action, and not to
       disclose any such confidential information to any other person, firm or entity, except in
       accordance with the provisions of the Stipulated Protective Order.

              The undersigned acknowledges that his/her obligation to honor the confidentiality
       of such confidential information will continue even after this case concludes.

              The undersigned acknowledges that violation of the Stipulated Protective Order
       may result in financial penalties or contempt of court.

       Name:                 ______________________________________

       Job Title:            ______________________________________

       Employer:             ______________________________________

       Business Address:     ______________________________________

                             ______________________________________

       Date_______________          Signature______________________________________

                                           EXHIBIT A


                                                  17
